Citation Nr: 0934285	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1991 to 
December 1995 and from December 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Initially, the Board notes that in November 2006, the Veteran 
filed claims of entitlement to service connection for: 
tinnitus; bilateral hearing loss; right shoulder bursitis; 
cervical strain; gastroesophageal reflux disease; a chronic 
sinus condition; a right knee disability; a left knee 
disability; and posttraumatic stress disorder (PTSD).  A 
March 2007 rating decision granted entitlement to service 
connection for tinnitus (assigning a 10 percent disability 
rating) and denied entitlement to the remaining service 
connection claims.

In May 2007, the Veteran filed claims of entitlement to 
service connection for a right wrist disability, a left wrist 
disability and a left shoulder disability.  The July 2007 
rating decision denied these claims as well as readjudicated 
the Veteran's claim of entitlement to service connection for 
PTSD, continuing the March 2007 denial.

In August 2007, the Veteran submitted a notice of 
disagreement with the denial of his claims of entitlement to 
service connection for bilateral knee disabilities, bilateral 
shoulder disabilities and bilateral wrist disabilities.  In 
March 2008, a Statement of the Case (SOC) was issued 
regarding the bilateral wrist disabilities and the left 
shoulder disability.  The Veteran timely perfected his appeal 
with regard to these issues in March 2008.
The Board notes that a SOC was issued in May 2008 addressing 
the Veteran's claims of entitlement to service connection for 
bilateral knee disabilities.  The Veteran failed to submit a 
Substantive Appeal with regard to these claims.  Thus, these 
issues are not in appellate status and will not be addressed 
any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board also notes that a May 2008 rating decision was 
issued granting the Veteran's claim of entitlement to service 
connection for right shoulder bursitis with degenerative 
joint disease, assigning a 10 percent disability rating.  In 
view of the foregoing, this issue has been resolved and is 
not before the Board.  See generally Grantham v. Brown, 114 
F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veterans claims 
file.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently suffers from a right wrist disability, 
a left wrist disability and/or a left shoulder disability 
that is/are the result of a disease or injury in active duty 
service.


CONCLUSIONS OF LAW

1.  A right wrist disability was neither incurred in, nor 
aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009);
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a). 
(2008).
2.  A left wrist disability was neither incurred in, nor 
aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 
1111, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a). (2008).

3.  A left shoulder disability was neither incurred in, nor 
aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 
1111, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a). (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) ("Pelegrini II"), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claims, a letter dated in May 2007 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran participated in a 
February 2007 Gulf War examination and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the Veteran and an opinion that was 
supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claims).  Given the foregoing, the 
Board finds that VA has substantially complied with the duty 
to obtain the requisite medical information necessary to make 
a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The Veteran alleges that he currently suffers from bilateral 
wrist and left shoulder disabilities that are either the 
direct result of his time in active duty service or the 
result of aggravation of a pre-existing injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, service connection for certain chronic 
diseases, such as arthritis, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  See 38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2008).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  See 
38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2009).  Only 
such conditions as are recorded in entrance examination 
reports are to be considered as "noted."  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  The burden is on VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both preexisting 
and not aggravated by service.  See Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  

A pre-existing injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as opposed to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
See 38 C.F.R. § 3.306(b) (2008).

The Veteran contends that he has a chronic right wrist 
disability that stems from a fall during his first period of 
active service, in which he fractured several bones in his 
right wrist.  See Board hearing transcript, June 2009.  He 
claims that his left wrist was injured prior to military 
service, but was permanently aggravated during service and 
has resulted in a permanent disability.  See VA Form 9, March 
2008.  Finally, he alleges that he has a chronic left 
shoulder disability that also pre-existed service, but was 
permanently aggravated by service.  See Board hearing 
transcript, June 2009.

As an initial matter, the Board notes that the Veteran's 
April 1991 Marine Corps enlistment examination report 
revealed normal findings for all systems.  On the 
accompanying medical history report, the Veteran specifically 
indicated that he did not have, and had never had, any broken 
bones, arthritis, rheumatism or bursitis, or a bone, joint or 
other deformity.  He did, however, note that he had sustained 
a dislocated shoulder around August 1990, but told the 
examiner that he had suffered no reoccurrences or related 
problems since that time.  The Board notes that there is no 
indication on either the medical examination or medical 
history report of whether this alleged injury was to his left 
or right shoulder, however, for purposes of this adjudication 
and based on history provided by the Veteran, the Board will 
assume the injury was to the left shoulder.  

The Veteran's Marine Corps service treatment records are 
negative for any complaints of, treatment for, or diagnoses 
of either a right or left wrist or a left shoulder injury or 
disability.  The records indicate, however, that in November 
1992, the Veteran sought treatment for a right hand injury 
sustained during a fight the previous month.  An x-ray 
revealed a non-displaced fracture of the fifth metacarpal 
bone; there was no indication, however, that this injury 
resulted in a secondary right wrist condition.  The Veteran's 
October 1995 service separation medical examination report 
indicated no findings of a wrist or shoulder disability.  On 
the accompanying medical history report, however, the Veteran 
stated that he had suffered a broken bone; the examining 
physician noted that he had sustained a right "boxer's 
fracture" (a common name for a fracture of the fifth 
metacarpal bone), but had no sequelae from the injury.  There 
were no other injuries noted in the Veteran's separation 
medical reports.
The claims file reveals that in April 2000, the Veteran 
underwent a medical examination in preparation for his 
service reenlistment in the Army National Guard.  The medical 
examination report shows that the examining clinician noted 
completely normal findings for all systems (with the 
exception of several tattoos).  On the accompanying medical 
history report, however, the Veteran again indicated that he 
had sustained a broken bone; the examining physician made a 
handwritten comment on the back of the form that was 
partially illegible, but clearly made reference to "wrists" 
and as a dislocated shoulder.  Also of record is a November 
2003 "Initial Medical Review - Annual Medical Certificate" 
completed by the Veteran prior to his Iraq deployment, in 
which he indicated that he had no current medical problems, 
was taking no medications, and had experienced no medical 
problems since his last periodic examination.  The examiner 
noted that the Veteran stated that he had no medical or 
visual defects that would conflict with military deployment. 

There are no additional service treatment reports of record.  
In December 2006, pursuant to his claim for service 
connection for other conditions, the RO attempted to obtain 
all of the Veteran's service personnel and medical treatment 
records.  In December 2006, the Oklahoma National Guard 
responded that it had enclosed copies of all of the Veteran's 
available service treatment records.  As such, it appears 
that any additional medical treatment records, including the 
service treatment records and separation medical examination 
reports for the Veteran's second period of service in Iraq, 
are unavailable.  

Following the Veteran's separation from service in March 
2005, there is no competent medical evidence that he was 
diagnosed with arthritis of either the right or left wrist, 
or the left shoulder within one year of service separation.  
As such, service connection on a presumptive basis is not 
warranted for any of his claimed disabilities.  See 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

In February 2007, the Veteran underwent a general medical 
examination in compliance with Gulf War guidelines at the 
Muskogee VAMC.  During the evaluation, the Veteran told the 
examiner that he had injured his left shoulder in a car 
accident prior to military service and had been experiencing 
periodic pain.  He also reported that he had fractured his 
left wrist in high school and now experienced intermittent 
pain, especially when attempting to do pushups as part of his 
occupation at a boot camp training facility.  He said that 
while serving in the Marine Corps, he had fractured his right 
wrist and was treated at the naval air station in San Diego, 
California.  He also said that he now experienced 
intermittent right wrist pain.  He indicated he had not 
undergone any surgical procedures for either wrist or his 
left shoulder and was not taking any medications.  

Upon examination of the left shoulder, the examiner found no 
evidence of pain, weakness, tenderness, incoordination or 
instability.  Although there was some slightly limited range 
of motion (ROM) with forward elevation and abduction, as well 
as internal and external rotation, the examiner found that 
there was no limitation of motion because of pain, weakness, 
fatigue or repetitive use.  He concluded that the Veteran's 
left shoulder examination was negative with no functional 
loss.  

An examination of the right wrist revealed no swelling, 
edema, effusion, weakness, instability, tenderness, 
incoordination or pain.  There was also no abnormal movement 
or guarding.  Although it was noted that the Veteran did not 
have full ROM of the right wrist, the examiner found that 
there was no limitation of motion because of pain, weakness, 
fatigue or repetitive use.  He concluded that the Veteran's 
right wrist examination was normal with no functional loss.

Upon examination of the Veteran's left wrist, the examiner 
found no swelling, edema, effusion, weakness, instability, 
tenderness, incoordination or pain.  There was also no 
abnormal movement or guarding.  Although it was noted that 
the Veteran did not have full ROM of the right wrist, the 
examiner found that there was no limitation of motion because 
of pain, weakness, fatigue or repetitive use.  He concluded 
that the Veteran's left wrist examination was normal with no 
functional loss.

In May 2007, pursuant to his claims for service connection, 
the Veteran submitted a private medical report from an 
unknown source dated in April 2007.  During his June 2009 
hearing before the Board, the Veteran claimed that the report 
was from a Dr. Timothy Holder; however, as noted, the report 
does not contain the name of a physician, clinician or 
medical treatment center.  In the report, the examiner noted 
the Veteran's self-reported past medical history of having 
fractured both wrists and noted that although he had 
bilateral wrist problems before service, "the pain in the 
wrists have been definitely aggravated due to military 
service."  See private medical report, April 2007.  The 
examiner also noted that the Veteran had a past medical 
history of a dislocated left shoulder in 1990 prior to 
service.  Upon examination, it was noted that the Veteran has 
some crepitus in both shoulders, left greater than right.  
However, the examiner did not diagnose the Veteran as having 
either a current left shoulder disability, or a current left 
or right wrist disability. 

There are no additional medical reports of record indicating 
treatment for either a wrist or a shoulder disability.  

As noted above, in June 2009, the Veteran offered testimony 
in support of his claims during his hearing before the Board.  
He stated that following his right wrist injury in the Marine 
Corps, he continued to have problems, especially when he 
reenlisted in the Army National Guard, because his military 
occupational specialty was in carpentry.  He alleged his work 
as a carpenter aggravated both of wrists.  He stated that 
since service, he continued to experience problems with both 
wrists because he is required to do pushups in his current 
job.  He noted that his claimed bilateral wrist disability 
does not prevent him from doing his job, but only causes 
discomfort.  He also noted that although he reported his 
bilateral wrist disability, as well as his left shoulder 
disability, when he reenlisted in 2003, he was not placed on 
profile and said that he did not know why.  Finally, the 
Veteran added that his private physician told him that he has 
arthritis in his left shoulder and that the physician 
attributed his physical disabilities to military service.

Based on a review of the complete claims folder, the Board 
finds that the competent evidence of record is against the 
Veteran's claims for service connection for either a right or 
left wrist disability or a left shoulder disability.  As 
noted above, the threshold requirement for service connection 
to be granted is competent medical evidence of the current 
existence of the claimed disability.  See Degmetich v. Brown, 
104 F.3d 1328 (1997).  Thus, without a current disability, 
service connection may not be granted.

In this case, as noted above, although the Veteran now claims 
to have sustained a severe fracture to all of the small bones 
in his right wrist during his first period of service, such 
that his wrist was placed in a cast (see hearing transcript, 
June 2009), the service treatment records are completely 
silent for any complaints of, treatment for, or diagnosis of 
any type of wrist injury.  Additionally, while he reported 
having suffered a broken bone on his medical history report 
at service separation, the only broken bone noted on the 
October 1995 history report was to the fifth metacarpal bone 
of the right hand, and the examining physician specifically 
noted that there were no sequelae from that injury.  There 
were no findings of a chronic right wrist condition on the 
separation examination report.  See service treatment 
reports. 

Additionally, the evidence shows that although the Veteran 
reported having a bilateral wrist disability during an April 
2000 Army National Guard service medical examination, in a 
November 2003 medical history report prepared prior to his 
deployment to Iraq, the Veteran reported that he had no 
current medical problems, was taking no medications and had 
experienced no medical problems since his last periodic 
examination.  The evidence also shows that following service, 
during a complete VA medical examination in February 2007, 
there were no findings of either a right or left wrist 
disability.

With regard to the Veteran's claim of service connection for 
a left wrist disability, claimed as the result of aggravation 
during service, as noted above, claimants are presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disabilities noted at entrance into service, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease in question existed prior to service and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  In this case, although the Veteran now claims 
that he sustained a left wrist disability in high school that 
was permanently aggravated by service, his service treatment 
records do not note the existence of a pre-existing left 
wrist condition at service enlistment, a worsening of the 
claimed disability during service, or any findings of the 
claimed disability at separation.  Additionally, there is no 
evidence of a chronic left wrist disability noted in the 
Veteran's available service records from his second period of 
service.  

Additionally, as noted above, the evidence of record shows 
that despite the fact that a pre-existing left shoulder 
dislocation was noted by the Veteran on his medical history 
report during his December 1991 service enlistment, there was 
no competent evidence of a subsequent worsening or 
aggravation of the condition either during his first or 
second period of service.  Furthermore, during the Veteran's 
complete medical examination in February 2007, the VA 
examiner concluded that there were no findings of a left 
shoulder disability.

In addition to the Veteran's service treatment records and 
post-service VAMC medical examination report, the Board has 
also considered the private April 2007 medical report, in 
which the unidentified examiner opined that the Veteran's 
bilateral wrist "pain" had been aggravated by military 
service.  The private examiner did not diagnose the Veteran 
with a specific wrist disability nor was the left shoulder 
addressed.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board has also considered the Veteran's contentions of a 
continuity of symptomatology of a bilateral wrist disability 
and a left shoulder disability since service.  In that 
regard, the Board notes that the Court has repeatedly held 
that a Veteran is competent to describe symptoms of which he 
has first-hand knowledge.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  The Board finds that a chronic 
wrist disability and a left shoulder disability and their 
associated symptoms are the types of conditions that the 
Veteran is competent to describe.  See Barr v Nicholson, 21 
Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, even where a Veteran asserted 
continuity of symptomatology since service, the Court has 
held that medical evidence is required to establish a link 
between the continuous symptomatology and a current 
underlying condition.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  As noted above, although the Veteran was 
afforded a complete medical examination in 2007, the examiner 
found no evidence of the existence of either a current right 
or left wrist disability or a left shoulder disability.  
Here, the Board finds that the results of an examination by a 
competent health care specialist to be the more probative as 
to the existence of a current disability than the Veteran's 
current complaints of pain.

In short, the Board concludes that the preponderance of the 
evidence is against the Veteran's claims for service 
connection.  The "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b) is not applicable to the Veteran's 
claims as there is not an approximate balance of evidence.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to service connection for a left shoulder 
disability is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


